DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.  The arguments are presented that the good ductility of Borodianska would be due to the single crystal microstructure and not the composition of the Ni-Al alloy.  These arguments are not found persuasive due to the fact that Borodianska allows for columnar grained crystals and does not require a single crystal microstructure [Borodianska pg. 255, col. 1 paragraph 1] and the microstructure of an alloy system such as the one taught by Borodianska would be dependent on the elemental composition.
The arguments are presented that Horn would not teach a nickel aluminum alloy.  These arguments are not found persuasive due to the fact that Horn is not relied upon for this teaching, Borodianska is relied upon for teaching the alloy composition as detailed in the claim rejections below.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are presented that one of ordinary skill in the art would not be motivated to combine the teachings of Borodianska and Horn.  These arguments are not found persuasive due to the fact that Horn teaches expanded grids and teaches that nickel alloys are preferred [col. 1 lines 9-13, col. 2 lines 47-56]. Borodianska teaches a nickel metal alloy comprising 91.9 to 94.9 weight % nickel (converted from atomic %) and 5.6 to 8.1 weight percent aluminum (converted from atomic %) has the desirable property of good ductility [abstract, pg. 255, col. 1 paragraph 1].  Since the alloy of Borodianska falls within Horn’s preferred category of nickel alloys and is known to have good ductility one of ordinary skill in the art would find it obvious to try with the expanded grids of Horn.  
The arguments are presented that Borodianska and Horn would not explicitly teach the claimed resistivity or peak tensile strength due to Borodianska not teaching an expanded metal mesh.  These arguments are not found persuasive due to the fact that these properties are intensive properties that would be based on the composition of the material and not the shape the material is used in.   Since Borodianska teaches a nickel metal alloy comprising 91.9 to 94.9 weight % nickel and 5.6 to 8.1 weight percent aluminum which falls within and anticipates the claimed range [Abstract] it should exhibit the claimed properties.
The arguments are presented that the fracture strength in Borodianska would not correspond to peak tensile strength.  These arguments are not found persuasive due to the fact that as shown in fig. 7 of Borodianska, the fracture strength (stress at highest strain) is close to or equivalent to the peak tensile strength (highest stress point at any strain).  Therefore the fracture strength taught by Borodianska of 1259-1639 MPa (which would be equivalent to 182.6-237.7 ksi) [pg. 259, col. 2, paragraph 2, fig. 7] would overlap and obviate the ranges of claims 5-11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borodianska et al. (“Fabrication of thin foils of binary Ni-Al γ/γ’ two-phase alloys by cold rolling”, Intermetallics vol. 10 pg. 255-262, 2002, hereafter Borodianska) in view of Horn et al. (US 3,099,899, hereafter Horn).
With regard to claim 1, Borodianska teaches a nickel metal alloy comprising 91.9 to 94.9 weight % nickel (converted from atomic %) and 5.6 to 8.1 weight percent aluminum (converted from atomic %) which falls within and anticipates the claimed range [Abstract].  Borodianska does not teach an expanded metal mesh.  However, in the same field of endeavor (metal foils), Horn teaches the use of expanded metal grids (mesh) that comprise wires (strands 7) for battery electrodes [col. 1 lines 9-13, col. 2 lines 47-56].  It would have been obvious to one of ordinary skill in the art to use the alloy of Borodianska with the expanded grid (mesh) comprising wires (strands) of Horn since Horn teaches nickel alloys are preferred [Horn, col. 2 lines 47-56] and Borodianska teaches the alloy provides the benefit of good ductility [Borodianska pg. 255, col. 1 paragraph 1, Horn col. 3 lines 20-23, fig. 4].
With regard to claim 2, Borodianska teaches a nickel metal alloy comprising 91.9 to 94.9 weight % nickel (converted from atomic %) and 5.6 to 8.1 weight percent aluminum (converted from atomic %) which overlaps and obviates the claimed range [Abstract].  
With regard to claim 4, Borodianska does not explicitly teach the claimed resistivity.  However since this property would be based on the material composition, Borodianska would inherently exhibit the claimed resistivity due to teaching a nickel metal alloy comprising 91.9 to 94.9 weight % nickel (converted from atomic %) and 5.6 to 8.1 weight percent aluminum (converted from atomic %) which falls within and anticipates the claimed alloy composition range [Abstract].
With regard to claims 5-11, Borodianska teaches a fracture strength (equivalent or substantially similar to peak tensile strength as seen in fig. 7) of 1259-1639 MPa which would be equivalent to 182.6-237.7 ksi [pg. 259, col. 2, paragraph 2, fig. 7] and overlap and obviate the ranges of claims 5-11.
With regard to claim 12, Borodianska teaches a fracture strength (equivalent or substantially similar to peak tensile strength as seen in fig. 7) of 1259-1639 MPa which would be equivalent to 182.6-237.7 ksi [pg. 259, col. 2, paragraph 2, fig. 7]  and fall within and anticipate the range of claim 12.
With regard to claim 13, Borodianska teaches a fracture strength (equivalent or substantially similar to peak tensile strength as seen in fig. 7) of 1259-1639 MPa which would be equivalent to 182.6-237.7 ksi [pg. 259, col. 2, paragraph 2, fig. 7]  and encompass and obviate the range of claim 13.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borodianska and Horn as applied to claims 1-2 and 4-13 above, and further in view of Takagi et al. (US 2004/0105996 A1, hereafter Takagi).
With regard to claim 3, Borodianska does not explicitly teach the alloy comprises the claimed elements.  However, in the same field of endeavor (nickel alloys), Takagi teaches the use of 0.03 to 0.1 wt. % carbon with nickel alloys [0020, 0026].  It would have been obvious to one of ordinary skill in the art to use the carbon of Takagi with the alloy of Borodianska for the benefit of preventing hardness and strength from deteriorating due to thermal aging [Takagi 0020].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/STEWART A FRASER/Primary Examiner, Art Unit 1724